Filed 12/16/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 226







Industrial Contractors, Inc., 		Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee



and



David Kraft, 		Respondent







No. 20130185







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Lawrence E. King, P.O. Box 1695, Bismarck, N.D. 58502-1695, for appellant.



Mitchell D. Armstrong, P.O. Box 460, Bismarck, N.D. 58502-0460, for appellee.

Industrial Contractors, Inc. v. WSI

No. 20130185



Per Curiam.

[¶1]	Industrial Contractors, Inc., (“ICI”) appeals from a district court judgment affirming an administrative law judge’s order, which affirmed Workforce Safety and Insurance’s order awarding benefits to ICI’s employee David Kraft for a work injury to his left elbow.  ICI argues Kraft has not established that his left elbow condition arises out of and was caused by an employment injury.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel D. Narum, D. J.



[¶3]	The Honorable Daniel D. Narum, D.J., sitting in place of Sandstrom, J., disqualified.